Citation Nr: 0619317	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-06 987 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana.


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion












INTRODUCTION

The veteran served on active duty from May 1965 to November 
1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The Board remanded the claim to the RO in January 2002.  

In April 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge during a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  The issues for consideration at that time 
included service connection for bilateral hearing loss and 
tinnitus.  The Board remanded the claims in September 2003 
and in February 2005.  During the course of the post-hearing 
development, service connection was granted for tinnitus and 
left ear hearing loss, but the denial of service connection 
for right ear hearing loss was continued.  The development 
directed by the Board has been completed, and the remaining 
issue in appellate status, service connection for right ear 
hearing loss, has been returned to the Board.  


FINDING OF FACT

The veteran's right ear hearing loss is related to noise 
exposure during active service.  


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need not be 
analyzed at this juncture given the favorable outcome 
detailed below.

Analysis

To establish service connection for hearing loss, a veteran 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

For VA purposes, impaired hearing is considered to a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  More specifically, 
service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets this specified pure tone threshold and speech 
recognition criteria.  See Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).

The first element, medical evidence of current hearing loss, 
is met with regard to both ears.  As previously explained, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
The veteran's May 2005 VA audiology exam demonstrates 
bilateral hearing loss for VA purposes.  The veteran had an 
auditory threshold over forty in three different frequencies 
in the left ear (L2000:40, L3000:65, L4000:60), clearly 
demonstrating the required hearing disability in the left 
ear.  Additionally, the veteran had auditory thresholds 
greater than 26 decibels in three different frequencies for 
the right ear (R2000:30, R3000:35, R4000:35), and his right 
ear speech recognition score was 92%.  This clearly 
demonstrates the required hearing disability in the right 
ear.

After establishing a current hearing disability, a veteran 
who seeks to establish service connection for the hearing 
loss must show, as is required in a claim for service 
connection for any disability, that the current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. § 1110, (2002); 38 C.F.R. §§ 3.303, 
3.304 (2005); Hensley, 5 Vet. App. at 159-60.

Initially, the Board notes, as the RO did, that the veteran's 
service medical records reflect no specific complaints, 
findings, or diagnosis of right ear hearing loss.  Although 
the veteran's separation exam revealed slight hearing loss in 
the left ear, results for the right ear appeared normal at 
that time.  However, the absence of in-service evidence of 
hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley, 5 Vet. App. at 159, 38 U.S.C.A. § 1154 (West 
2002).

In various documents, including the May 2005 VA examination, 
as well as in his testimony before the undersigned, the 
veteran reported numerous instances of noise exposure during 
military service as a security policeman.  These instances 
include: engine noise from jet aircraft during landing, taxi 
and take off; qualification for M16's, riot guns, 38's, 45's, 
and M60's; and mortar fire.  The veteran reported that he was 
a right sided shooter, and that the aircraft generally took 
off, landed and taxied on his left side.  He was initially 
issued earplugs in an effort to prevent acoustic trauma, and 
was later issued earmuffs in his capacity as a security 
policeman. 

The Board finds the veteran's statements regarding exposure 
to jet engine noise and gunfire to be credible, as such noise 
exposure is consistent with the circumstances, conditions, 
and hardships of service as a security policeman guarding 
aircraft.  38 C.F.R. § 3.303.  Although the May 2005 VA 
examiner provided a somewhat inconclusive rationale for the 
opinion that right ear hearing loss was not related to 
service, she did acknowledge significant noise exposure and 
concluded that his left ear hearing loss was due to this 
noise exposure in service.  The record indicates exposure to 
acoustic trauma that would likely damage hearing in both 
ears.  The part of the opinion finding against the right ear 
hearing loss appears to be based on the lack of right ear 
hearing loss at the time of service separation, a fact not 
fatal to the claim as noted in the aforementioned case law.  
See Ledford, 3 Vet. App. at 89.  The Board notes no evidence 
of intercurrent acoustic trauma, and the veteran's reported 
occupational history fails to suggest such trauma would have 
been likely.  

No medical opinion eliminates the possibility that the right 
ear hearing loss is related to acoustic trauma in service.  
In fact, the May 2005 audiology exam provided a medically 
sound basis for attributing the right ear hearing loss to 
service when the VA examiner stated that the veteran's 
hearing loss and service connected tinnitus possibly shared 
the same etiology.  Additionally, the evidence generally 
supports a continuous loss of hearing in both ears beginning 
in-service in September 1968 and steadily worsening until the 
veteran met the statutorily defined auditory thresholds 
constituting a disability in May 2005.  See Savage, 10 Vet. 
App. at 495-98.  As the veteran has had little or no exposure 
to acoustic trauma after service, the Board is satisfied that 
the onset of the disability has not been dissociated from the 
veteran's military service.  The Board finds a medically 
sound basis for a grant of service connection for the 
veteran's right ear hearing loss.  See Hensley, 5 Vet. App. 
at 159.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied and resolved in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  

When the evidence in this case is considered under the laws 
and regulations as set forth above, the preponderance of the 
evidence establishes that service connection for right ear 
hearing loss should be granted.  Accordingly, the Board finds 
that the veteran has right ear hearing loss as a result of 
his military service.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.  



____________________________________________
NANCY RIPPEL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


